DETAILED ACTION
This is in response to the applicant’s communication filed on 16 December 2021, wherein:
Claims 1-5, 7, and 9-15 are currently pending; and
claims 6 and 8 are cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Notice
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Rose et al. (US 5870740), in view of Hargrave III, et al. (US 5724593), and further in view of Allen et al. (US 5581664).

Referring to claim 1:
Rose discloses a computer-implemented method of processing a request, from a user, for support relating to one or more features of an application available to the user, the method comprising: 

receiving, via an interface, a request for support from a user relating to an application, the request including text indicative of an issue relating to one or more features of the application, the text including multiple words (Rose 5:58-6:30 where the user enters a query and the example given includes three words – cat, dog, horse – and further, the description of the input as “a request for support...relating to an application” and “including text indicative of an issue relating to one or more features of the application” is merely descriptive, does not affect the steps of the method or the structure of the system, and therefore, receives little patentable weight);

assigning, by the computing device, a score array to the request based on the . . . text of the request, the score array including a value for each of the multiple words in the . . . text, the value indicative of a number of occurrences of the corresponding word in the . . . text (Rose 1:47-2:43 Every document in the collection is then assigned a vector of weights[2:29-30] indicates that a score is assigned and where 1:60-2:23 describes using term frequency to calculate the vector of weights);

searching in a data structure, by the computing device, for the score array assigned to the request, the data structure including a plurality of reference score arrays . . . (Rose 1:47-2:43 Every document in the collection is then assigned a vector of weights, based on various weighting methods such as TF.times.IDF weighting and weighting that takes TF.times.IDF and a length normalization statistic into account. After a query is entered, the query is converted into a vector. A similarity function is used to compare how well the query vector matches each document vector[2:29-43] where the document vectors are interpreted as a plurality of reference score arrays and the reference score arrays are based on term frequency, the number of times the word occurs in a particular document);

determining that the values of the score array assigned to the request . . . match values of one of the plurality of reference score arrays in the data structure; and in response to the determination: identifying, by the computing device, the reference support message associated with the one of the plurality of reference score arrays in the data structure . . . ; and transmitting the . . . response . . . to the user, via the interface (Rose 1:47-2:43 and 7:47-56 A similarity function is used to compare how well the query vector matches each document vector. This produces a score for each document indicating how well it satisfies the user's request. One such similarity function is obtained by computing the inner product of the query vector and the document vector. Another similarity function computes the cosine of the angle between the two vectors. Based on relevance-ranking, each document score is calculated and the retrieved documents are then outputted sequentially from the one with the highest score to the one with the lowest score[2:29-43]).

Rose discloses a system for retrieving results in response to a query (see abstract).  Rose does not disclose normalizing, by a computing device, the text included in the request; and wherein the assigning a score array to the request is based on the normalized text of the request . . . the score array including a value for each of the multiple words in the normalized text, the value indicative of a number of occurrences of the corresponding word in the normalized text; and determining that the values of the score array assigned to the request at least substantially match values of the one of the plurality of reference score arrays in the data structure.  [Examiner Note: To be clear, as is stated above, Rose teaches the assigning a score array including a value for each of the words in a text, which is indicative of a number of occurrences of the corresponding word in the text, but Rose does not disclose where the text is normalized.]

However, Hargrave teaches a similar system for matching words, phrases, full sentences, and documents (Hargrave 3:39-45).  Hargrave teaches normalizing, by a computing device, the text included in the request; and wherein the assigning a score array to the request is based on the normalized text of the request . . . the score array including a value for each of the multiple words in the normalized text, the value indicative of a number of occurrences of the corresponding word in the normalized text (Hargrave 7:7-54 and 13:7-30 The query is tokenized, weighted, filtered, and normalized in steps 905 and 907 in a manner similar to that described earlier in the language analyzer and entropy normalization modules. After step 907, the query is represented by a query vector having a listing of normalized weights for each unique n-gram in the query that has not been eliminated by the filtering process [13:24-30]); and determining that the values of the score array assigned to the request at least substantially match values of the one of the plurality of reference score arrays in the data structure (Hargrave 13:7-40 The retriever uses the translation memory to quickly find all text segments in aligned pair file 401 similar to the text of a query segment. Text segments with n-grams in common with the query segment are assigned a score based on the normalized weights stored with the segments. The segments with matching n-grams are returned to the user and sorted according to the assigned similarity scores. The user is then presented the closest matching segments first. A score is presented with each presented segment where 100 is a perfect match and 0.0 is no match. In a preferred embodiment, text segments generating a fuzzy match score less than 80% are not presented to the user, although this threshold value can be modified to meet the needs of a particular application[13:7-19]).

It would have been obvious for a person of ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to modify the system disclosed in Rose to incorporate normalization and substantial matching as taught by Hargrave because this would provide a manner for locating text segments similar to the text of a query (Hargrave [13:7-19]) thus aiding the user by allowing the user to find desired information.

Rose, as modified by Hargrave, discloses a system for retrieving results in response to a query (see abstract).  Rose, as modified by Hargrave, does not disclose . . . each of the reference score arrays identified to a reference support message, based on text of the reference support message, and linked with a response message for the reference support message; and . . . identifying the response message linked to said identified reference support message, the identified response message including text that is different than the text of said identified reference support message; and transmitting the identified response message . . .  

However, Allen teaches a similar system for selecting matching cases (see abstract).  Allen teaches . . . each of the reference score arrays identified to a reference support message, based on text of the reference support message, and linked with a response message for the reference support message; and . . . identifying the response message linked to said identified reference support message, the identified response message including text that is different than the text of said identified reference support message; and transmitting the identified response message . . .  (Allen 9:7-29 In the case-matching step 202, the application 601 may attempt to match the customer problem 605 to one or more cases 105 in the case base 104 using just the description 606 of the customer problem 605. If the match quality 315 of the case 105 which are matched is high, the application 601 may perform the best-case step 203 and following steps. The action 309 which the application 601 performs is to provide an advice message 607[9:21-29]).

It would have been obvious for a person of ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to modify the system disclosed in Rose and Hargrave to incorporate response messages associated with reference support request messages as taught by Allen because this would provide a manner for providing advice to the customer (Allen 9:26-29), thus aiding the user by assisting the user in finding desired information.

Referring to claim 2:
Rose discloses wherein the interface includes an interactive interface (Rose 5:35-62 where the user inputs information into a computer system, which is an interactive interface).


Referring to claim 4:
wherein the values of the score array assigned to the request at least substantially match the values of the one of the plurality of reference score arrays when said values of the score array assigned to the request, when compared to the values of the one of the plurality of reference score arrays, exceed a predefined threshold (Hargrave 13:7-40 In a preferred embodiment, text segments generating a fuzzy match score less than 80% are not presented to the user, although this threshold value can be modified to meet the needs of a particular application[13:7-19]).

Referring to claim 15:
Claim 15 is a computer-readable storage medium claim and is similar to the method of claim 1; claim 15 is rejected on a similar basis as claim 1.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Rose et al. (US 5870740), in view of Hargrave III, et al. (US 5724593), in view of Allen et al. (US 5581664), and further in view of Vijayaraghavan et al. (US 20140207622).

Referring to claim 3:
Rose, as modified by Hargrave and Allen, discloses a system for document matching (see abstract).  Rose, as modified by Hargrave and Allen, does not disclose wherein the interactive interface includes a chat window.

However, Vijayaraghavan teaches a similar system for performing user searches (abstract).  Vijayaraghavan teaches wherein the interactive interface includes a chat window (Vijayaraghavan [0040] Other ways of initiating contact and/or interaction with the provider include chat sessions[0040]).

.

Claims 5, 11, and 12  are rejected under 35 U.S.C. 103 as being unpatentable over Rose et al. (US 5870740), in view of Hargrave III, et al. (US 5724593), in view of Allen et al. (US 5581664), and further in view of Anand et al. (US 20160259709).

Referring to claim 5:
Rose, as modified by Hargrave and Allen, discloses a system for retrieving results in response to a query (see abstract).  Rose, as modified by Hargrave and Allen, does not disclose initiating an inquiry session, by the computing device, when the request is received from the user, the inquiry session including a transcript of interactions between the user and the computing device; and storing, by the computing device, the transcript of the inquiry session.

However, Anand teaches a similar system for searching a knowledge base (abstract).  Anand teaches initiating an inquiry session, by the computing device, when the request is received from the user, the inquiry session including a transcript of interactions between the user and the computing device; and storing, by the computing device, the transcript of the inquiry session (Anand [0024]0030][0071] …dialog manager preemptively activates a dialog when a problem occurs or has the potential to occur[0024] and For example, dialog nodes traversed during the user interaction via the user interface may be logged or stored[0047] and The dialog usage data may be recorded…[0071]).

It would have been obvious for a person of ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to modify the system disclosed in Rose, Hargrave, and Allen to incorporate an inquiry session including a transcript as taught by Anand because this would provide a manner for enriching the existing dialog (Anand [0047]), thus aiding the user by allowing the user to find desired information.

Referring to claim 11:
Rose discloses a system for use in processing a request, from a user, for support relating to one or more features of an application available to the user, the system comprising: a memory including a data structure comprising multiple reference score arrays, Rose 1:47-2:43 and 5:35-57 Every document in the collection is then assigned a vector of weights[2:29-30]); and 

an engine computing device coupled to the memory (Rose 5:35-57 . . . search engine program provides the host computer system 10 the capability to search arbitrary data collections [5:35-57]), the engine computing device configured to: 

assign a score array to the request based on the multiple words of the . . . text, the score array including values for the multiple words,, the values indicative of occurrences of each of the words in the . . . text (Rose 1:47-2:43 Every document in the collection is then assigned a vector of weights[2:29-30] indicates that a score is assigned and where 1:60-2:23 describes using term frequency to calculate the vector of weights); 

search in the data structure for the score array assigned to the request (Rose 1:47-2:43 Every document in the collection is then assigned a vector of weights, based on various weighting methods such as TF.times.IDF weighting and weighting that takes TF.times.IDF and a length normalization statistic into account. After a query is entered, the query is converted into a vector. A similarity function is used to compare how well the query vector matches each document vector[2:29-43] where the document vectors are interpreted as a plurality of reference score arrays); 

determine, based on the search in the data structure, that the values of the assigned score array . . . match values of one of the reference score arrays in the data structure; and in response to a determination that the values of the score array assigned to the request . . . match the values of the one of the reference score arrays in the data structure, transmit the . . . response . . . to the user, via the interface (Rose 1:47-2:43 and 7:47-56 A similarity function is used to compare how well the query vector matches each document vector. This produces a score for each document indicating how well it satisfies the user's request. One such similarity function is obtained by computing the inner product of the query vector and the document vector. Another similarity function computes the cosine of the angle between the two vectors. Based on relevance-ranking, each document score is calculated and the retrieved documents are then outputted sequentially from the one with the highest score to the one with the lowest score[2:29-43]).

Rose discloses a system for retrieving results in response to a query (see abstract).  Rose does not disclose normalize text included in a request for support received from a user via an interactive interface, the text included in the request describing an issue related to one or more features of an application, the normalized text including multiple words; and determine, based on the search in the data structure, that the values of the assigned score array at least substantially match one of the  at least substantially matches the values of the one of the one of the  reference score arrays.  

However, Hargrave teaches a similar system for matching words, phrases, full sentences, and documents (Hargrave 3:39-45).  Hargrave teaches normalize text included in a request for support received from a user via an interactive interface, the text included in the request describing an issue related to one or more features of an application, the normalized text including multiple words (Hargrave 7:7-54 and 13:7-30 The query is tokenized, weighted, filtered, and normalized in steps 905 and 907 in a manner similar to that described earlier in the language analyzer and entropy normalization modules. After step 907, the query is represented by a query vector having a listing of normalized weights for each unique n-gram in the query that has not been eliminated by the filtering process [13:24-30]); and determine, based on the search in the data structure, whether the values of the assigned score array at least substantially match one of the reference score arrays in the data structure; and …the score array assigned to the request at least substantially matches the values of the one of the one of the  reference score arrays (Hargrave 13:7-40 The retriever uses the translation memory to quickly find all text segments in aligned pair file 401 similar to the text of a query segment. Text segments with n-grams in common with the query segment are assigned a score based on the normalized weights stored with the segments. The segments with matching n-grams are returned to the user and sorted according to the assigned similarity scores. The user is then presented the closest matching segments first. A score is presented with each presented segment where 100 is a perfect match and 0.0 is no match. In a preferred embodiment, text segments generating a fuzzy match score less than 80% are not presented to the user, although this threshold value can be modified to meet the needs of a particular application[13:7-19]).



Rose, as modified by Hargrave, discloses a system for retrieving results in response to a query (see abstract).  Rose, as modified by Hargrave, does not disclose . . . each of the multiple reference score arrays identified to a reference support message, based on text of the reference support message, and linked with a response message for the reference support message, text of said linked response message is different than the text of the reference support message; and transmit the response message linked to the one of the reference score arrays . . .

However, Allen teaches a similar system for selecting matching cases (see abstract).  Allen teaches . . . each of the multiple reference score arrays identified to a reference support message, based on text of the reference support message, and linked with a response message for the reference support message, text of said linked response message is different than the text of the reference support message; and transmit the response message linked to the one of the reference score arrays . . .  (Allen 9:7-29 In the case-matching step 202, the application 601 may attempt to match the customer problem 605 to one or more cases 105 in the case base 104 using just the description 606 of the customer problem 605. If the match quality 315 of the case 105 which are matched is high, the application 601 may perform the best-case step 203 and following steps. The action 309 which the application 601 performs is to provide an advice message 607[9:21-29]).



Rose, as modified by Hargrave and Allen, discloses a system for retrieving results in response to a query (see abstract).   Rose, as modified by Hargrave and Allen, does not disclose in response to determining that the score array assigned to the request do not at least substantially match one the values of one of the reference score arrays in the data structure, request additional information from the user, via the interactive interface, relating to the issue described by the user in the request.

However, Anand teaches a similar system for searching a knowledge base (see abstract).  Anand teaches in response to a determination that the score array assigned to the request do not at least substantially match one the values of one of the reference score arrays in the data structure, request additional information from the user, via the interactive interface, relating to the issue described by the user in the request (Anand [0048] and Fig. 2 If at 210, no dialog that matches or is related to the sequence of events in the retrieved runtime information is found, additional instrumenters may be enabled at 216. At 218, the automated logic of the present disclosure interacts with a user, e.g., via a user interface, to retrieve more information. For example, a pop-up dialog UI may be presented asking the user to provide more input about information. For example, if there is no intrumenter that can collect version information of an application the user is using, pop-up a dialog UI may be presented asking the user to input the application version the user is using[0048]).



Referring to claim 12:
Claim 12 is rejected on the same basis as claim 4. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Rose et al. (US 5870740), in view of Hargrave, III et al. (US 5724593), in view of Allen et al. (US 5581664), in view of Villalobos et al. (US 20160275524), and further in view of Curtiss (US 8548995).

Referring to claim 7:
Rose, as modified by Hargrave and Allen, discloses a system for retrieving results in response to a query (see Rose abstract) to provide solutions for problems (see Allen abstract).  Rose, as modified by Hargrave and Allen, does not disclose wherein the application is associated with a payment network; and further comprising: transmitting the request, by the computing device, to an inquiry representative associated with the payment network when the text included in the request includes a payment account number.

However, Villalobos teaches a similar system for customer support (abstract).  Villalobos teaches wherein the application is associated with a payment network; and further comprising: transmitting the request, by the computing device, to an inquiry representative associated with the payment network when the text included in the request includes a payment account number (Villalobos [0020][0022] …a consumer of online social networking services may, after clicking (or otherwise interacting with) said command button or other icon, be directed to an electronic payment engine to accomplish electronic funds transfer (e.g., via credit card, Pay Pal®, electronic check, or the like). In the third part, the user is provided with a mechanism for lively interacting with a customer service agent…[0022] where the use of an electronic check requires including a payment account number).

It would have been obvious for a person of ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to modify the system disclosed in Rose, Hargrave, and Allen to incorporate transmitting the request to a customer representative when the test includes a payment account number, as taught by Villalobos because this would provide a manner for receiving high quality customer service (Villalobos [0020]) thus aiding the user by allowing the user to find desired information.

Rose, as modified by Hargrave, Allen, and Villalobos, discloses a system for document matching (see abstract) to provide customer solutions (2:55-65).  Rose, as modified by Hargrave, Allen, and Villalobos, does not disclose classifying, by the computing device, the request, based on the text included in the request.

However, Curtiss teaches a similar system for ranking related documents (abstract).  Curtiss teaches classifying, by the computing device, the request, based on the text included in the request (Curtiss 6:55-64 In another implementation, the search query may be classified…[6:55-64]).

.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Rose et al. (US 5870740), and further in view of Hargrave, III et al. (US 5724593), in view of Allen et al. (US 5581664), and further in view of Garia et al. (US 20150269586).

Referring to claim 9:
Rose, as modified by Hargrave and Allen, discloses a system for retrieving results in response to a query (see Rose abstract) to provide solutions for problems (see Allen abstract).  Rose, as modified by Hargrave, and Allen, does not disclose wherein the identified response message is one of a historical response message and a crowdsourced response message.

However, Garia teaches a similar system for answering or solving a customer’s inquiry (Garia abstract and [0008]).  Garia teaches wherein the identified response message is one of a historical response message and a crowdsourced response message (Garia [0075][0080]-[0082] …may output to customer 210 via a message or within the application, for example, one or more historical solutions to request 211…[0075] and At 413, proposed solutions 221 to request 211 may be received from the crowd care tier(s)[0080]).



Referring to claim 10:
Rose, as modified by Hargrave, Allen, and Garia, discloses wherein the response message is a crowdsourced response message; and wherein identifying the response message further includes receiving, by the computing device, votes relating to the response message (Garia [0082][0083] A message with voting buttons (such as yes/no) may be transmitted to customer 210 by alerts management module 203[0082]).

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Rose et al. (US 5870740), and further in view of Hargrave, III et al. (US 5724593), in view of Allen et al. (US 5581664), in view of Anand et a. (US 20160259709), and further in view of Garia et al. (US 20150269586).

Referring to claim 13:
Rose, as modified by Hargrave, Allen, and Anand, discloses a system for document matching (see abstract) to provide customer solutions (2:55-65).  Rose, as modified by Hargrave, Allen, and Anand, does not disclose a payment service provider, the application associated with the payment service provider; wherein the engine is further configured to: classify the request based on the text included in the request; and flag the request when the text included in the request identifies a payment account.

 teaches a similar system for answering or solving a customer’s inquiry (Garia abstract and [0008]).  Garia teaches a payment service provider, the application associated with the payment service provider (Garia [0037] Contact Points and Actions may represent information from the various channels (web, computing device, retail store, contact center, for example) that the customer used to submit request 211 and any actions that occurred at that channel, such as bill payment, address change, or request to disconnect, for example[0037]); wherein the engine is further configured to: classify the request based on the text included in the request (Garia [0041] Tickets may be classified in order to be catalogued. Moreover, tickets, like requests 211, may be assigned to or associated with a particular division of business 103, a particular crowd care tier or a particular crowd care provider, based on the classification and the expertise of the person/tier to which the ticket is assigned[0041]); and flag the request when the text included in the request identifies a payment account (Garia [0077] At 409, request 211 may be refined by the solutions management module 206. Refining request 211 may comprise removing personal identification information of customer 210 from request 211, such as name, mailing address, email address, telephone number, or account number[0077] where transforming the request to a refined request is interpreted as flagging (or identifying) the request).

It would have been obvious for a person of ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to modify the system disclosed in Rose, Hargrave, Allen, and Anand to incorporate classifying and flagging requests, as taught by Garia because this would provide a manner for resolving a customer’s inquiry (Garia [0008]) thus aiding the user by allowing the user to find desired information.

Referring to claim 14:
Claim 14 is rejected on the same basis as claim 9.

Response to Arguments
Applicant's arguments filed 12/16/2021 have been fully considered but they are not persuasive. 

I. Claim Rejections under 35 USC 103
Claim 1
Applicant first argues that Rose fails to teach “a request being received from a user, via an interface, and the request including text indicative of an issue with one or more features of an application.”  Remarks 8.  Examiner respectfully disagrees.  As to being received “via an interface,” Rose at 5:58-6:30 describes a user entering a query, such as one containing the terms “cat,” “dog,” and “horse.”  To enter such search terms, the user would have to use an interface, such as is more fully described in 5:35-50, which indicates the system includes input devices such as a keyboard, mouse, touch screen, and/or other user devices.    As to the text being “indicative of an issue,” as is stated in the Office Action, the nature of the text being input is merely descriptive, does not affect the steps of the method or structure of the system, and therefore, receives little patentable weight. See MPEP 2111.04 and MPEP 2111.05.

Applicant then argues that the background portion of Rose (cited by Examiner) is a separate embodiment of Rose’s invention, and that there must be motivation to combine the background with Rose’s invention, and that, further, Rose teaches away from the use of the score arrays described in the background.  Remarks 8-9.  Examiner respectfully disagrees.  Rose provides an improvement to existing relevance ranking systems, and as part of the improvement, uses existing relevance ranking systems (existing relevance-ranking systems as of the time of the invention are described in the Background – see Rose at 1:47, stating “[r]elevance-ranking systems work as follows”).  Rose explains this in the Detailed Description, stating: 


Rose 5:58-6:10.  Examiner notes that the omitted equation in the prior excerpt from Rose provides the term s1, which is determined based on term s.  In other words, Rose uses a conventional relevance-ranking algorithm (as described in the Background portion), as part of the invention.  Therefore, the Background portion does not provide a separate embodiment, but, rather, an essential part of the invention.

Applicant then argues that Hargrave discloses only normalizing weights, and not the text of the request.  Remarks 9-10.  Examiner respectfully disagrees.  While Hargrave may also disclose normalizing weights, this does not exclude Hargrave from normalizing the text.  As stated in the Office Action, Hargrave explicitly states, “The query is . . . normalized in steps 905 and 907 in a manner similar to that described earlier in the language analyzer and entropy normalization modules.” Hargrave 13:24-30.  

Applicant further states, “there is no discussion in Hargrave of use of text of a request.”  Remarks 10.  Examiner thinks that Applicant is arguing that Hargrave discusses only normalizing text, not specifically “text of a request.”  If this is what Applicant is arguing, Examiner respectfully disagrees.  First, Examiner notes that whatever text is being analyzed in Hargrave is “text of a request” in that it is presented for analysis.  Second, Examiner reminds Applicant that the rejection is not based on the prior art separately, but as a combination.  

Allen, then, is superfluous” and it is “irrational” to modify Rose based on Allen when “Rose already discloses a complete solution for matching documents.”  Remarks 10-11.  This seems to be an argument that there is no motivation to combine the references.  Examiner respectfully disagrees.  Motivation to combine has been provided in the rejection, supra.

Applicant provides similar arguments for claims 3, 5, 11, 12, and 15.  Examiner responds as above.

Claim 7
Applicant argues that Villalobos does not disclose a “transmission when a text includes a number.”   Examiner respectfully disagrees.  Examiner notes that the claim limitation at issue states, “transmitting the request, by the computing device, to an inquiry representative associated with the payment network when the text included in the request includes a payment account number.”   Applicant seems to be limiting “the request” to a single interaction by the customer with the system.  However, a request can be a series of interactions.  Here, Villabos, in [0022], provides that a customer may desire to interact with an agent for a fee; as part of the request, the customer may be presented with a command button or icon, then as a second part of the request, the customer may remit a fee through an electronic funds transfer via an electronic check (which requires a customer’s account number to complete), and finally, as a third part of the request, the customer is provided with a mechanism for interacting with the customer service agent, such as through an IM chat, where the user would enter additional text as part of the request.  By using the chat, the customer’s request is transmitted to the agent.

Applicant provides similar arguments for claims 9, 10, 13, and 14.  Examiner responds as above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARRIE S GILKEY whose telephone number is (571)270-7119. The examiner can normally be reached Monday-Thursday 7:30-4:30 CT and Friday 7:30-12 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/CARRIE S GILKEY/Primary Examiner, Art Unit 3689